Title: To George Washington from Jonathan Trumbull, Sr., 2 October 1776
From: Trumbull, Jonathan Sr.
To: Washington, George

 

Sir
Lebanon [Conn.] Octobr 2nd 1776

I recievd Your favour of the 26th Ultmo in which you Informed me of the Discharge of the Militia Under the Command of Genll Woolcott, who were much Reduced by Desertions &c.; I flattered myself that those Under Genll Saltonstal, seeing their error & the dishonour they have brot on the state to which they belong’d, would have Manifested a different Temper: but with most sensible pain have heard that Numbers of those have also deserted the Army. I hope and trust this state will in a proper manner discover their resentments against such Vile and Scandalous Behaviour, And that those who still remain will faithfully Abide & discharge their Duty ’till regularly dismissed.
Your request of a Return of the Names of the Prisoners in this State shall be Comply’d with as soon as possible & have given Orders to the several Comtees Immediately to furnish me therewith; those in the Countys of Hertford & Windham will, when I recieve your Excellencys directions be sent by Water down Connecticutt River & through the Sound as far as Norwalk or Stanford, those in the County of Litchfield must be sent down through the Country to one or both of those Towns; should be glad to be Informed whether such of the Privates as are Mechanicks, & some Others who have a strong Inclination to Abide & remain in the Country, must be forced & Oblidged to return & be exchanged, Unless there should be a deficiency to redeem those of our people in the hands of the Enemy; & whether it is expected that the Charge & expence Attending the keeping the prisoners be forwarded to your Excellency with them.
I have received from the Honble Congress of the United States, their Resolution of Enlisting a New Army of 88 Battalions to serve during the present War, with the bounty of Money and Land therein Offered; that the appointment of all Officers & filling up Vacancies (except General Officers) be left to the Governments of the Several States; the Quota Assigned this State is Eight Battallions—The appointment of suitable Officers is a Matter of the greatest Consequence to the State and Armies; Wish to have such persons appointed as may serve with courage, good Conduct, & Honor; And Ask the favour of your Excellency to take some sutable Steps (Consulting our General Officers if

Agreable) & furnish me with Intelligence of such in the Army who are willing to Undertake, And fit for the service; And give me your Sentiments on the Affair, that appointments may properly be made. Shall request the same favour from General Gates at Tyconderoga for the three Battallions in that quarter, where will probably be enough to make one Battalion or more. I shall meet the Assembly at New Haven the 11th Instant, and your Information as soon as Convenient will be very Acceptable. I am with great Esteem & regard Sir Your Obedient, Humble Servant

Jonth; Trumbull


P.S. when the Field Officers are agreed upon, will not they be able to point out the best Captains, & Subalterns for the several Companies, in their respective Regiments, Subject to your Excellencies Correction.

